COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

JAIME ALBERTO SANCHEZ,                         §
                                                                No. 08-15-00055-CR
                             Appellant,        §
                                                                  Appeal from the
v.                                             §
                                                                210th District Court
THE STATE OF TEXAS,                            §
                                                              of El Paso County, Texas
                              Appellee.        §
                                                                (TC# 20050D04760)
                                               §

                                     JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed. We therefore dismiss the appeal. We further order this decision be certified below

for observance.

       IT IS SO ORDERED THIS 2ND DAY OF SEPTEMBER, 2015.


                                           STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.